 370DECISIONS OF NATIONAL LABOR RELATIONS BOARDauthority to recommend wage increases.The Employer asks that ahearing be held to-resolve the issues raised by its exceptions.The Board has considered the Regional Director's report and theEmployer's exceptions thereto and finds that they raise substantialand material issues of fact with respect to the eligibility of Burger,Collins, Martels, Lagos, Raymond, and Tewksbury, which may best beresolved by a hearing.However, we shall order that such a hearingbe held only if it should develop, after the opening of the ballots here-inafter directed to be opened and counted, that the remaining sixchallenged ballots may be determinative of the results of the election.[The Board directed that the Regional Director for the First Regionshall, within ten (10) days from the date of this Direction, open andcount the ballots of Maurice Eastabrook, Ezra Snow, Arnold Taylor,and James Heaney, and serve upon the parties a supplemental tallyof ballots.]ORDERIT IS HEREBY ORDERED that, if upon the opening and counting of thefour ballots above described, the challenged ballots of Joseph Burger,Peter Collins, Conrad Martels, Peter Lagos, Edward Raymond, andFrancis Tewksbury are still sufficient in number to affect the results ofthe election, the Regional Director shall hold a hearing for the purposeof determining the eligibility of these employees.IT IS FURTHER ORDERED that the hearing officer designated for thepurpose of conducting such hearing, shall prepare and cause to beserved upon the parties a report containing resolutions of credibilityof witnesses, findings of fact, and recommendations to the Board asto the disposition of the challenges.Within 10 days from the date. ofthe issuance of such report, any party may file with the Board in Wash-ington, D. C., an original and six copies of exceptions. The party filingthe same shall serve a copy thereof upon each of the other parties, andthe Regional Director. If no exceptions are filed thereto, the Boardwill adopt the recommendations of the hearing officer.Great Falls Employers Council,Inc.andRonaldMauer, Peti-tionerandRetail Clerks International Association,Local No.57.Case No. 19-RD-88. October 12, 1955DECISION AND ORDERUpon a petition duly filedunder Section 9(c) of theNational LaborRelationsAct,- ahearingwas held before AlbertL. Gese, hearing offi-114 NLRB No. 78. GREAT FALLS EMPLOYERS COUNCIL, INC.371der. - The hearing officer's rulings- made ,at the hearing,ar-e free fromprejudicial error and are hereby affirmed.'Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the' meaning ofthe Act.2.The Petitioner, an employee of the Employer, asserts that theUnion is no longer the representative, as defined in Section 9 (a) ofthe Act, of the employees designated in the petition.The Union is a labor organization currently recognized by the Em-ployer as the exclusive bargaining representative of the employeesdesignated in the petition.3.No question affecting commerce exists concerning the represen-tation of the employees of the Employer within the meaning of Sec-tion 9 (c) (1) and Section 2 (6) and (7) of the Act for the follow-ing reasons :The Petitioner requests that a decertification election be held for aprofessional group of pharmacists employed by certain member com-paniesof the Employer. The Union contends that the petition shouldbe dismissed.The Employer agrees with the Petitioner that the phar-macists have the right to a decertification election.The Union has, for a number of years, contractually representedthe pharmacists of the Employer's member-companies within a largermultiemployer bargaining unit of clerical employees. In a decisionissued a short time ago,2 the Board stated, "Recently, however, theBoard has reexamined the issue of the appropriate unit in decertifica-tion proceedings and has come to, the conclusion that in decertificationelections, the existing bargaining unit alone, is the appropriate unit.We, therefore, find that the overall unit heretofore certified and bar-gained for by the parties, is here appropriate."The rule propoundedwas applied in that case to a group of technical employees and hadbeen previously applied to a group of craft employees.'We are con-vinced the principle that the only appropriate unit for decertificationis the one coextensive with the existing bargaining unit is equally ap-plicable to groups of professional employees'.Accordingly, we shalldismiss the petition.'[The Board dismissed the petition.]3The Union objected, at the hearing, to the hearingofficer's action permitting amend-ment of the petition.We find, however, that the hearing officer's rulingwas within hisdiscretionary control of the hearing and was not prejudicial.2 Standard Oil Company of Cahfornsa (Richmond Refinery, Richmond,California),113 NLRB 4753 CampbellSoup Company,111 NLRB 234.4In light of this determination, we do notpass uponothergrounds advanced by theUnion which allegedly requiredismissalof the petition.387644-56-vol. 114-25